                                                                                 Case 3:20-cv-03424-EMC Document 48-1 Filed 07/17/20 Page 1 of 25



                                                                             1   Brownstein Hyatt Farber Schreck, LLP
                                                                                 Jonathan C. Sandler, Bar No. 227532
                                                                             2   jsandler@bhfs.com
                                                                                 2049 Century Park East
                                                                             3   Suite 3550
                                                                                 Los Angeles, CA 90067
                                                                             4   Telephone: 310.500.4600
                                                                                 Facsimile: 310.500.4602
                                                                             5   Email: jsandler@bhfs.com

                                                                             6
                                                                                 Attorneys for Defendant
                                                                             7   GREAT LAKES EDUCATIONAL LOAN
                                                                                 SERVICES, INC.
                                                                             8
                                                                                                                 UNITED STATES DISTRICT COURT
                                                                             9
                                                                                              NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
                                                                            10
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                                                            11
                                                                                 KATHERINE SASS AND CODY                           Case No. 3:20-cv-03424-EMC
                                       2049 Century Park East, Suite 3550




                                                                            12   HOUNANIAN, on Behalf of Themselves
                                            Los Angeles, CA 90067




                                                                                 and All Others Similarly Situated,                DECLARATION OF JILL LEITL IN
                                                                            13                                                     SUPPORT OF DEFENDANT GREAT
                                                                                                 Plaintiffs,                       LAKES EDUCATIONAL LOAN
                                                                            14                                                     SERVICES, INC.’S COMBINED MOTION
                                                                                         v.                                        TO DISMISS COMPLAINT PURSUANT
                                                                            15                                                     TO F.R.C.P. 12(b)(1) AND 12(b)(6) AND
                                                                                 GREAT LAKES EDUCATIONAL LOAN                      MOTION TO STRIKE CLASS
                                                                            16   SERVICES, INC., EQUIFAX                           ALLEGATIONS PURSUANT TO F.R.C.P.
                                                                                 INFORMATION SERVICES, LLC,                        12(f)
                                                                            17   TRANS UNION, LLC, EXPERIAN
                                                                                 INFORMATION SOLUTIONS, INC.                       [Filed concurrently with the Notice of Motion
                                                                            18   AND VANTAGESCORE SOLUTIONS,                       and Combined Motion to Dismiss Complaint
                                                                                 LLC,                                              Pursuant to F.R.C.P. 12(b)(1) and (b)(6) and
                                                                            19                                                     Motion to Strike Class Allegations Pursuant to
                                                                                                 Defendants.                       F.R.C.P. 12(f); Memorandum of Points and
                                                                            20                                                     Authorities In Support Thereof and [Proposed]
                                                                                                                                   Order]
                                                                            21
                                                                                                                                   Date:        Thursday, August 27, 2020
                                                                            22                                                     Time:        1:30 p.m.
                                                                                                                                   Ctrm:        5
                                                                            23                                                     Judge:       Hon. Edward M. Chen

                                                                            24

                                                                            25           I, Jill Leitl, declare as follows:

                                                                            26         1.        I am over the age of eighteen years and am competent to testify as to the matters

                                                                            27   set forth herein.

                                                                            28         2.        I have read Plaintiffs’ Complaint in the above-captioned matter, and I submit this
                                                                                                                                            DECLARATION OF JILL LEITL IN SUPPORT
                                                                                                                                  1          OF GREAT LAKES MOTION TO DISMISS -
                                                                                                                                                                3:20-CV-03424-EMC
                                                                                 Case 3:20-cv-03424-EMC Document 48-1 Filed 07/17/20 Page 2 of 25



                                                                             1   Declaration in Support of Defendant Great Lakes Educational Loan Services, Inc.’s (“Great

                                                                             2   Lakes”) Combined Motion to Dismiss Complaint Pursuant to F.R.C.P. 12(b)(1) and (b)(6) and

                                                                             3   Motion to Strike Class Allegations Pursuant to F.R.C.P. 12(f) based on my personal knowledge of

                                                                             4   the facts set forth herein.

                                                                             5          3.       I am the Chief Operating Officer for Great Lakes.

                                                                             6          4.       Great Lakes is one of the nation’s largest servicers of federally-held student loans.

                                                                             7   Great Lakes contracts with the United States Department of Education (the “Department”) to

                                                                             8   service student loans on the Department’s behalf. In servicing these student loans, Great Lakes

                                                                             9   furnishes repayment-related information to credit reporting agencies (“CRAs”).

                                                                            10          5.       As the Chief Operating Officer, I have extensive knowledge regarding Great
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                                                            11   Lakes’ policies and practices for reporting information to CRAs on borrowers’ federally-held
                                       2049 Century Park East, Suite 3550




                                                                            12   student loans serviced by Great Lakes.
                                            Los Angeles, CA 90067




                                                                            13          6.       On May 6, 2020, Great Lakes reported borrowers in the CARES Act forbearance

                                                                            14   to the CRAs in a manner Great Lakes understood complied with the CARES Act and

                                                                            15   corresponding guidance.

                                                                            16          7.       None of the guidance available to Great Lakes included specific code-level details

                                                                            17   on how credit reporting files should be structured to comply with the CARES Act.

                                                                            18          8.       In its initial May 6th reporting, Great Lakes reported borrowers’ account statuses

                                                                            19   as “Current”; borrowers’ regularly scheduled payment amount and actual payment amount as

                                                                            20   “$0”; and the payment “Terms Frequency” as “D (Deferred).” True and correct copies of

                                                                            21   Plaintiffs’ May 6, 2020 credit reports are attached as Exhibit 1 and Exhibit 2.

                                                                            22          9.       Great Lakes also reported a deferred payment start date of 09/30/2020. See Exs. 1

                                                                            23   & 2.

                                                                            24       10.         Great Lakes reported this way based on guidance available to it at the time—none

                                                                            25   of which specifically instructed furnishers how to report under the “Terms Frequency” field.

                                                                            26   Typically, furnishers have two options of reporting under “Terms Frequency”—either “M

                                                                            27   (Monthly)” or “D (Deferred)”. Great Lakes understood a report of “D (Deferred)” under this field
                                                                            28   was accurate and compliant with the CARES Act, given that the CARES Act only “suspends”
                                                                                                                                             DECLARATION OF JILL LEITL IN SUPPORT
                                                                                                                                   2          OF GREAT LAKES MOTION TO DISMISS -
                                                                                                                                                                 3:20-CV-03424-EMC
                                                                                 Case 3:20-cv-03424-EMC Document 48-1 Filed 07/17/20 Page 3 of 25



                                                                             1   payment obligations and borrowers were not required to make any monthly payments during this

                                                                             2   COVID-19 forbearance. Great Lakes understood that, historically, a report of deferred under this

                                                                             3   section would not negatively impact a borrower’s credit score.

                                                                             4       11.        After receiving questions from borrowers on May 11, 2020 about apparent

                                                                             5   reductions in borrowers’ credit scores provided through Credit Karma, Great Lakes immediately

                                                                             6   investigated and identified what it believed to be an issue that could be affecting the scores.

                                                                             7       12.        I understand that the Complaint alleges that Defendants Equifax Information

                                                                             8   Services, LLC, Trans Union, LLC, Experian Information Solutions, Inc., and VantageScore

                                                                             9   Solutions, LLC operate a shared proprietary consumer credit-scoring model – the “Vantage

                                                                            10   Score” algorithm.
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                                                            11       13.        Great Lakes determined that one of the four major credit scoring algorithms—the
                                       2049 Century Park East, Suite 3550




                                                                            12   Vantage Score algorithm published by Credit Karma—assigned a furnisher’s deferral code a
                                            Los Angeles, CA 90067




                                                                            13   negative value in its scoring for some borrowers.

                                                                            14       14.        To Great Lakes’ knowledge, no other major credit scoring algorithm, including the

                                                                            15   reputable FICO Score, ascribed a negative credit scoring event to a student loan servicer’s “D

                                                                            16   (Deferred)” reporting.

                                                                            17       15.        As a furnisher of credit information, Great Lakes does not and cannot report

                                                                            18   “negative” credit score events. Rather, furnishers report loan statuses and special comments,

                                                                            19   which only a third-party creditor, monitoring service, or scoring company will themselves

                                                                            20   independently choose to consider “positive,” “negative,” or “neutral.”

                                                                            21       16.        On May 15, 2020, Great Lakes amended and back-dated its prior CARES Act

                                                                            22   reporting and sent updated reports to the CRAs for all borrowers with federally-held student loans

                                                                            23   serviced by Great Lakes.

                                                                            24       17.        With respect to Plaintiffs Sass and Hounanian, true and correct copies of Plaintiffs’

                                                                            25   amended May 15, 2020 credit reports are attached as Exhibit 3 and Exhibit 4.

                                                                            26       18.        As of May 15, 2020, Great Lakes changed the “Terms Frequency” section from “D

                                                                            27   (Deferred)” to “M (Monthly)” and immediately notified the CRAs of this update. See Exs. 3 & 4.
                                                                            28       19.        As a furnisher, Great Lakes has no ability to control what the CRAs do with its
                                                                                                                                             DECLARATION OF JILL LEITL IN SUPPORT
                                                                                                                                   3          OF GREAT LAKES MOTION TO DISMISS -
                                                                                                                                                                 3:20-CV-03424-EMC
                                                                                 Case 3:20-cv-03424-EMC Document 48-1 Filed 07/17/20 Page 4 of 25



                                                                             1   amended reports or when such amendments are reflected in the consumer’s report.

                                                                             2       20.        Also, Great Lakes is uninvolved with and has no authority or control over the

                                                                             3   Vantage Score algorithm and no ability to adjust the Vantage Score scoring model, including

                                                                             4   whether a given credit event is deemed a score-neutral or negative scoring event for a given

                                                                             5   borrower.

                                                                             6       21.        Before this Complaint was filed on May 20, 2020, Great Lakes did everything in

                                                                             7   its control to immediately update its reporting after learning the Vantage Score algorithm was

                                                                             8   flawed.

                                                                             9       22.        Now that Great Lakes understands that, for at least some borrowers, the Vantage

                                                                            10   Score algorithm attributed a negative credit scoring event with a report of “Deferred” under
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                                                            11   “Terms Frequency,” Great Lakes will not alter its current reporting of “Monthly” unless directed
                                       2049 Century Park East, Suite 3550




                                                                            12   by the Department or similar authority.
                                            Los Angeles, CA 90067




                                                                            13       23.        On June 10, 2020, Great Lakes submitted its “Corrective Action Plan” (the “CAP

                                                                            14   Response”) to the Department’s Federal Student Aid Office (“FSA”), in which Great Lakes

                                                                            15   outlined the reporting issues underlying this action. A true and correct copy of the CAP Response

                                                                            16   is attached as Exhibit 5.

                                                                            17       24.        In this CAP Response, Great Lakes explained it had no control over the Vantage

                                                                            18   Score algorithm but committed to provide FSA all coding information for future credit reporting

                                                                            19   changes prior to implementation. Ex. 5. Great Lakes explained: “To ensure Great Lakes’ credit

                                                                            20   reporting is aligned with FSA’s expectations and requirements, Great Lakes will provide FSA all

                                                                            21   coding information for future credit reporting changes prior to implementation.” Id.

                                                                            22       25.        Great Lakes will not alter its CARES Act-related reporting in any manner,

                                                                            23   including its “Terms Frequency” report of “Monthly (M)” unless directed by and/or approved by

                                                                            24   the Department’s Office of FSA or other similar authority.

                                                                            25

                                                                            26

                                                                            27
                                                                            28
                                                                                                                                           DECLARATION OF JILL LEITL IN SUPPORT
                                                                                                                                 4          OF GREAT LAKES MOTION TO DISMISS -
                                                                                                                                                               3:20-CV-03424-EMC
                                                                                 Case 3:20-cv-03424-EMC Document 48-1 Filed 07/17/20 Page 5 of 25



                                                                             1
                                                                             2        I declare under penalty of perjury that the foregoing is true and correct.

                                                                             3

                                                                             4        Executed on this 16th day of July, 2020.

                                                                             5

                                                                             6

                                                                             7
                                                                                                                                     Jill Leitl, Chief Operating Officer
                                                                             8
                                                                             9

                                                                            10
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                                                            11
                                       2049 Century Park East, Suite 3550




                                                                            12
                                            Los Angeles, CA 90067




                                                                            13

                                                                            14

                                                                            15

                                                                            16

                                                                            17

                                                                            18

                                                                            19

                                                                            20
                                                                            21

                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26
                                                                            27

                                                                            28
                                                                                                                                            DECLARATION OF JILL LEITL IN SUPPORT
                                                                                                                                 5            OF GREAT LAKES MOTION TO DISMISS
                                                                                                                                                              - 3:20-CV-03424-EMC
Case 3:20-cv-03424-EMC Document 48-1 Filed 07/17/20 Page 6 of 25




                 EXHIBIT 1
ie :RUISE        Research
                         Case 3:20-cv-03424-EMC Document 48-1 Filed 07/17/20 Page 7 of 25

                                  CODY A HOUNANIAN                                                    user: MWindey


RECORD SEARCH
CODY A HOUNANIAN                                                                                        05/05/2020 •


                                                                                                                File sent to


New Search
                                   BORROWER DETAILS
Back to Search Results
                                                                  Name: CODY A HOUNANIAN

                                                                    SSN:
 Account Research

                                                          Date of Birth:

                                                                 Phone:
 CCC
                                                               Address:
 PHP
                                                       City / State / ZIP:
 ACDV archive
                                                               Country:

                                                            ECOA Code:       1   (Individual)


                                        Consumer Information Indicator:

                                                      Address Indicator:



                                  STATUS
                                                      Account Number:

                                                        Account Status:      11 (Current Account)

                                                       Payment Rating:

                                            Compliance Condition Code: -

                                                      Special Comment: -



                                  ACCOUNT DETAILS
                                                         Portfolio Type:     I (Installment)

                                                          Account Type:      12 (Education)

                                                      Terms Frequency:       D (Deferred)


                                  K4: SPECIALIZED PAYMENT INFORMATION
                                          Specialized Payment Indicator: 02 (Deferred payment)

                                           Deferred Payment Start Date: 09/30/2020




  CONFIDENTIAL                                                                                      GLELSI_Sass_000011
ie :RUISE        Research
                         Case 3:20-cv-03424-EMC Document 48-1 Filed 07/17/20 Page 8 of 25
                                                           Date Opened:

                                            Date of Account Information: 04/30/2020

RECORD SEARCH                                      Date of Last Payment: 03/18/2020

CODY A HOUNAN IAN                                            Date Closed: -

                                            FCRA Date of 1st Delinquency: -


New Search
                                   FINANCIAL DETAILS
Back to Search Results                                  Current Balance:

                                                       Amount Past Due: $0
 Account Research
                                       High Credit/Original Loan Amount:

                                                Actual Payment Amount:
 CCC
                                    Scheduled Monthly Payment Amount: $0
 PHP

 ACDV archive                     PAYMENT HISTORY PROFILE
                                          Dec     Nov      Oct     Sep        Aug   Jul   Jun   May   Apr    Mar   Feb   Jan

                                   2020                                                                     0      0     0




                                    ADDITIONAL INFORMATION
                                             Consumer Transaction Type:

                                                             Credit Limit:    $0

                                                  Identification Number:

                                                  I nterest Type Indicator:

                                                   K4 - Payment Amount: $0

                                                 K4 - Payment Due Date:

                                          L1 - New Identification Number:

                                             Original Charge-off Amount: $0

                                                         Residence Code:

                                                         Terms Duration:




  CONFIDENTIAL                                                                                              GLELSI_Sass_000012
Case 3:20-cv-03424-EMC Document 48-1 Filed 07/17/20 Page 9 of 25




                 EXHIBIT 2
ie :RUISE        Research
                         Case 3:20-cv-03424-EMC Document 48-1 Filed 07/17/20 Page 10 of 25

                                  KATHERINE R SASS                                                    user: MWindey


RECORD SEARCH
KATHERINE R SASS                                                                                        05/05/2020 •


                                                                                                                File sent to


New Search
                                   BORROWER DETAILS
Back to Search Results
                                                                  Name:      KATHERINE R SASS

                                                                    SSN:
 Account Research

                                                          Date of Birth:

                                                                 Phone:
 CCC
                                                               Address:
 PHP

 ACDV archive
                                                       City / State / ZIP:

                                                               Country:

                                                            ECOA Code:       1   (Individual)


                                        Consumer Information Indicator:

                                                      Address Indicator:



                                   STATUS
                                                      Account Number:

                                                        Account Status:      11 (Current Account)

                                                       Payment Rating:

                                            Compliance Condition Code: -

                                                      Special Comment: -



                                   ACCOUNT DETAILS
                                                         Portfolio Type:     I (Installment)

                                                          Account Type:      12 (Education)

                                                      Terms Frequency:       D (Deferred)


                                   K4: SPECIALIZED PAYMENT INFORMATION
                                          Specialized Payment Indicator: 02 (Deferred payment)

                                            Deferred Payment Start Date: 09/30/2020




  CONFIDENTIAL                                                                                      GLELSI_Sass_000003
ie :RUISE        Research
                         Case 3:20-cv-03424-EMC Document 48-1 Filed 07/17/20 Page 11 of 25
                                                            Date Opened:

                                             Date of Account Information: 04/30/2020

RECORD SEARCH                                       Date of Last Payment: 04/27/2020

KATHERINE R SASS                                              Date Closed: -

                                             FCRA Date of 1st Delinquency: -


New Search
                                   FINANCIAL DETAILS
Back to Search Results                                   Current Balance:

                                                        Amount Past Due: $0
 Account Research
                                       High Credit/Original Loan Amount:

                                                 Actual Payment Amount:
 CCC
                                     Scheduled Monthly Payment Amount: $0
 PHP

 ACDV archive                      PAYMENT HISTORY PROFILE
                                           Dec     Nov      Oct     Sep        Aug   Jul   Jun   May   Apr    Mar   Feb   Jan

                                    2020                                                                     0      0     0




                                     ADDITIONAL INFORMATION
                                              Consumer Transaction Type:

                                                              Credit Limit:    $0

                                                   Identification Number:

                                                   I nterest Type Indicator:

                                                    K4 - Payment Amount: $0

                                                  K4 - Payment Due Date:

                                           L1 - New Identification Number:

                                              Original Charge-off Amount: $0

                                                          Residence Code:

                                                          Terms Duration:




  CONFIDENTIAL                                                                                               GLELSI_Sass_000004
ie :RUISE        Research
                         Case 3:20-cv-03424-EMC Document 48-1 Filed 07/17/20 Page 12 of 25

                                  KATHERINE R SASS                                                    user: MWindey


RECORD SEARCH
KATHERINE R SASS                                                                                        05/05/2020 •


                                                                                                                File sent to


New Search
                                   BORROWER DETAILS
Back to Search Results
                                                                  Name:      KATHERINE R SASS

                                                                    SSN:
 Account Research

                                                          Date of Birth:

                                                                 Phone:
 CCC
                                                               Address:
 PHP

 ACDV archive
                                                       City / State / ZIP:

                                                               Country:

                                                            ECOA Code:       1   (Individual)


                                        Consumer Information Indicator:

                                                      Address Indicator:



                                   STATUS
                                                      Account Number:

                                                        Account Status:      11 (Current Account)

                                                       Payment Rating:

                                            Compliance Condition Code: -

                                                      Special Comment: -



                                   ACCOUNT DETAILS
                                                         Portfolio Type:     I (Installment)

                                                          Account Type:      12 (Education)

                                                      Terms Frequency:       D (Deferred)


                                   K4: SPECIALIZED PAYMENT INFORMATION
                                          Specialized Payment Indicator: 02 (Deferred payment)

                                            Deferred Payment Start Date: 09/30/2020




  CONFIDENTIAL                                                                                      GLELSI_Sass_000007
ie :RUISE        Research
                         Case 3:20-cv-03424-EMC Document 48-1 Filed 07/17/20 Page 13 of 25
                                                            Date Opened:

                                             Date of Account Information: 04/30/2020

RECORD SEARCH                                       Date of Last Payment: 04/27/2020

KATHERINE R SASS                                              Date Closed: -

                                             FCRA Date of 1st Delinquency: -


New Search
                                   FINANCIAL DETAILS
Back to Search Results                                   Current Balance:

                                                        Amount Past Due: $0
 Account Research
                                       High Credit/Original Loan Amount:

                                                 Actual Payment Amount:
 CCC
                                     Scheduled Monthly Payment Amount: $0
 PHP

 ACDV archive                      PAYMENT HISTORY PROFILE
                                           Dec     Nov      Oct     Sep        Aug   Jul   Jun   May   Apr    Mar   Feb   Jan

                                    2020                                                                     0      0     0




                                     ADDITIONAL INFORMATION
                                              Consumer Transaction Type:

                                                              Credit Limit:    $0

                                                   Identification Number:

                                                   I nterest Type Indicator:

                                                    K4 - Payment Amount: $0

                                                  K4 - Payment Due Date:

                                           L1 - New Identification Number:

                                              Original Charge-off Amount: $0

                                                          Residence Code:

                                                          Terms Duration:




  CONFIDENTIAL                                                                                               GLELSI_Sass_000008
Case 3:20-cv-03424-EMC Document 48-1 Filed 07/17/20 Page 14 of 25




                 EXHIBIT 3
ie :RUISE       Research
                     Case 3:20-cv-03424-EMC Document 48-1 Filed 07/17/20 Page 15 of 25

                              CODY A HOUNANIAN                                                    user: MWindey


RECORD SEARCH
CODY A HOUNANIAN                                                                                    05/15/2020 •


                                                                                                            File sent to


New Search
                               BORROWER DETAILS
                                                              Name: CODY A HOUNANIAN
 Account Research
                                                                SSN:
 Metro 2®
                                                      Date of Birth:
 CCC
                                                             Phone:
 PHP
                                                           Address:
 ACDV archive
                                                   City / State / ZIP:

                                                           Country:

                                                        ECOA Code:       1   (Individual)


                                    Consumer Information Indicator:

                                                 Address Indicator:



                               STATUS
                                                  Account Number:

                                                    Account Status:      11 (Current Account)

                                                   Payment Rating:

                                        Compliance Condition Code: -

                                                 Special Comment: -



                               ACCOUNT DETAILS
                                                     Portfolio Type:     I (Installment)

                                                     Account Type:       12 (Education)

                                                  Terms Frequency:       M (Monthly)




  CONFIDENTIAL                                                                                  GLELSI_Sass_000009
ie :RUISE       Research
                     Case 3:20-cv-03424-EMC Document 48-1 Filed 07/17/20 Page 16 of 25
                                                        Date Opened:

                                         Date of Account Information: 04/30/2020

RECORD SEARCH                                   Date of Last Payment: 03/18/2020

CODY A HOUNAN IAN                                         Date Closed: -

                                         FCRA Date of 1st Delinquency: -


New Search
                               FINANCIAL DETAILS
                                                     Current Balance:

 Account Research                                   Amount Past Due: $0

 Metro 2®                          High Credit/Original Loan Amount:

 CCC                                         Actual Payment Amount:

 PHP                             Scheduled Monthly Payment Amount: $0

 ACDV archive
                               PAYMENT HISTORY PROFILE
                                       Dec     Nov      Oct     Sep        Aug   Jul   Jun   May   Apr    Mar   Feb   Jan

                                2020                                                                     0      0     0




                                 ADDITIONAL INFORMATION
                                          Consumer Transaction Type:

                                                          Credit Limit:    $0

                                               Identification Number:

                                               I nterest Type Indicator:

                                                K4 - Payment Amount:

                                              K4 - Payment Due Date:

                                       L1 - New Identification Number:

                                          Original Charge-off Amount: $0

                                                      Residence Code:

                                                      Terms Duration:




  CONFIDENTIAL                                                                                           GLELSI_Sass_000010
Case 3:20-cv-03424-EMC Document 48-1 Filed 07/17/20 Page 17 of 25




                 EXHIBIT 4
0     CRUISE Research
                   Case 3:20-cv-03424-EMC Document 48-1 Filed 07/17/20 Page 18 of 25

                            KATHERINE R SASS                                                    user: MWindey
Account Research

Metro 2®

CCC                                                                                               05/15/2020 •

PHP                                                                                                       File sent to

ACDV archive

                             BORROWER DETAILS
                                                            Name:      KATHERINE R SASS

                                                              SSN:

                                                    Date of Birth:

                                                           Phone:

                                                         Address:



                                                 City / State / ZIP:

                                                         Country:

                                                      ECOA Code:       1   (Individual)


                                  Consumer Information Indicator:

                                               Address Indicator:



                             STATUS
                                                Account Number:

                                                  Account Status:      11 (Current Account)

                                                 Payment Rating:

                                      Compliance Condition Code: -

                                               Special Comment: -



                             ACCOUNT DETAILS
                                                   Portfolio Type:     I (Installment)

                                                   Account Type:       12 (Education)

                                                Terms Frequency:       M (Monthly)




CONFIDENTIAL                                                                                  GLELSI_Sass_000001
(;)CRUISE Research
                 Case 3:20-cv-03424-EMC Document 48-1 Filed 07/17/20 Page 19 of 25
                                                    Date Opened:

                                     Date of Account Information: 04/30/2020

                                            Date of Last Payment: 04/27/2020

                                                      Date Closed: -

                                     FCRA Date of 1st Delinquency: -


                           FINANCIAL DETAILS
                                                 Current Balance:

                                                Amount Past Due: $0

                               High Credit/Original Loan Amount:

                                         Actual Payment Amount:

                             Scheduled Monthly Payment Amount: $0



                           PAYMENT HISTORY PROFILE
                                   Dec     Nov      Oct     Sep        Aug   Jul   Jun   May   Apr    Mar   Feb   Jan

                            2020                                                                     0      0     0




                             ADDITIONAL INFORMATION
                                      Consumer Transaction Type:

                                                      Credit Limit:    $0

                                           Identification Number:

                                           I nterest Type Indicator:

                                            K4 - Payment Amount:

                                          K4 - Payment Due Date:

                                   L1 - New Identification Number:

                                      Original Charge-off Amount: $0

                                                  Residence Code:

                                                  Terms Duration:




  CONFIDENTIAL                                                                                       GLELSI_Sass_000002
0     CRUISE Research
                   Case 3:20-cv-03424-EMC Document 48-1 Filed 07/17/20 Page 20 of 25

                            KATHERINE R SASS                                                    user: MWindey
Account Research

Metro 2®

CCC                                                                                               05/15/2020 •

PHP                                                                                                       File sent to

ACDV archive

                             BORROWER DETAILS
                                                            Name:      KATHERINE R SASS

                                                              SSN:

                                                    Date of Birth:

                                                           Phone:

                                                         Address:



                                                 City / State / ZIP:

                                                         Country:

                                                      ECOA Code:       1   (Individual)


                                  Consumer Information Indicator:

                                               Address Indicator:



                             STATUS
                                                Account Number:

                                                  Account Status:      11 (Current Account)

                                                 Payment Rating:

                                      Compliance Condition Code: -

                                               Special Comment: -



                             ACCOUNT DETAILS
                                                   Portfolio Type:     I (Installment)

                                                   Account Type:       12 (Education)

                                                Terms Frequency:       M (Monthly)




CONFIDENTIAL                                                                                  GLELSI_Sass_000005
(;)CRUISE Research
                 Case 3:20-cv-03424-EMC Document 48-1 Filed 07/17/20 Page 21 of 25
                                                    Date Opened:

                                     Date of Account Information: 04/30/2020

                                            Date of Last Payment: 04/27/2020

                                                      Date Closed: -

                                     FCRA Date of 1st Delinquency: -


                           FINANCIAL DETAILS
                                                 Current Balance:

                                                Amount Past Due: $0

                               High Credit/Original Loan Amount:

                                         Actual Payment Amount:

                             Scheduled Monthly Payment Amount: $0



                           PAYMENT HISTORY PROFILE
                                   Dec     Nov      Oct     Sep        Aug   Jul   Jun   May   Apr    Mar   Feb   Jan

                            2020                                                                     0      0     0




                             ADDITIONAL INFORMATION
                                      Consumer Transaction Type:

                                                      Credit Limit:    $0

                                           Identification Number:

                                           I nterest Type Indicator:

                                            K4 - Payment Amount:

                                          K4 - Payment Due Date:

                                   L1 - New Identification Number:

                                      Original Charge-off Amount: $0

                                                  Residence Code:

                                                  Terms Duration:




  CONFIDENTIAL                                                                                       GLELSI_Sass_000006
Case 3:20-cv-03424-EMC Document 48-1 Filed 07/17/20 Page 22 of 25




                 EXHIBIT 5
        Case 3:20-cv-03424-EMC Document 48-1 Filed 07/17/20 Page 23 of 25




                                                                                            06/10/2020

VIA EMAIL to William.Jackson@ed.gov

Bill Jackson
Executive Business Advisor / Contracting Officer
U.S. Department of Education, Federal Student Aid Office
830 First Street NE
Washington, DC 20002

Bill,

Below are the overview and Corrective Action Plan (CAP) for Great Lakes’ credit reporting of CARES Act
relief. As a company, our priority is providing a successful repayment experience for our borrowers,
especially in these unprecedented times. When issues are brought to our attention, we are committed to
resolving them as quickly as possible.

The CARES Act offers interest-free administrative forbearance on federally-held loans through
September 30, 2020. The Department of Education directed servicers to report to credit reporting
agencies as if the borrower is current and made $0 monthly payments, similar to zero-dollar plans for
borrowers whose income is low enough that they don’t pay anything under an income-driven
repayment plan.

On May 6, Great Lakes reported borrowers in the CARES Act forbearance to the credit reporting agencies
in a manner it believed complied with the aforementioned guidance. On May 11, Great Lakes began
receiving questions from borrowers regarding their credit scores provided through Credit Karma.
Immediately, Great Lakes began researching these borrower accounts and communicating with Credit
Karma and the credit reporting agencies to understand the issue. That same day, we communicated to
borrowers that we had identified the issue and planned to send an updated file to the credit reporting
agencies. We sent the updated file on May 15, which has been processed by Equifax, Transunion, Experian,
and Innovis.

In determining how to report the CARES Act forbearance to credit reporting agencies, Great Lakes
reviewed the requirements from CR5505, the Q & A for CR5505 and the CARES Act:
     CR5505: “7. Servicers shall report to credit reporting agencies as if a regularly scheduled
        payment was made by the borrower during this period of forbearance. a. Reporting should
        indicate the borrower is current and have made their monthly payment of $0 (similar to $0
        IDR).” (page 2)
     Q & A for CR5505: Question 10 – “When reporting to credit agencies – should we submit these
        borrowers similar to how we report on $0 IDR borrowers? With a $0 installment, current and
        having made the monthly payment.” Response – “Yes – report similar to $0 IDR
        payments.” (page 2)
     CARES Act HR748 Section 4021, amending Section 623(a)(1) of the Fair Credit Reporting Act (15
        U.S.C. 1681s-2(a)(1)): “…if a furnisher makes an accommodation with respect to 1 or more
        payments on a credit obligation or account of a consumer, and the consumer makes the
        Case 3:20-cv-03424-EMC Document 48-1 Filed 07/17/20 Page 24 of 25




         payments or is not required to make 1 or more payments pursuant to the accommodation, the
         furnisher shall report the credit obligation or account as current.” ((F)(ii)(I)) and “The term
         ‘accomodation’ includes an agreement to defer 1 or more payments, make a partial payment,
         forbear any delinquent amounts, modify a loan or contract, or any other assistance or relief
         granted to a consumer who is affected by the coronavirus disease 2019 (COVID-19) pandemic
         during the covered period.” (F)(i)(1)

Below is a chart comparing these requirements to Great Lakes’ reporting in the original and updated credit
files. None of the available guidance included specific code-level details on how credit reporting files
should be structured to comply with the CARES Act. For all fields except Terms Frequency, Great Lakes’
reporting was consistent with what ED intended in its guidance. For the Terms Frequency Field, confusion
resulted from the CR5505 guidance that loans be placed in administrative forbearance, particularly when
coupled with the CARES Act requirement to furnish information about the borrower’s compliance with
the terms of any COVID-19 accomodations. Great Lakes’ understanding was that Terms Frequency should
be coded as “Deferred (D)” to reflect the borrower’s repayment status and comply with these two
requirements. We also understood that “Deferred (D)” was a neutral reporting code.

 Requirements from CR 5505,             Great Lakes Initial April Credit   Great Lakes Updated April Credit
 Q&A from CR 5505, and the              Reporting File (May 6, 2020)       Reporting File (May 15, 2020)
 CARES Act
 Current Status                         Account Status = 11 (Current)      Account Status = 11 (Current)
 Regularly Scheduled                    Scheduled Payment Amount =         Scheduled Payment Amount = $0
 payments of $0                         $0

 Made monthly payment                   Actual Payment Amount = $0         Actual Payment Amount = $0 and
 amount of $0 (similar to $0            and providing a date in the Date   providing a date in the Date of
 IDR).                                  of Last Payment                    Last Payment

 (Note: this reporting combination
 consistent with most recent guidance
 for reporting $0 IDR Plans)
 If borrower is receiving               Terms Frequency = Deferred (D)     Terms Frequency = Monthly (M)
 accommodation (i.e.                    K4 Segment = 09/30/2020
 forbearance, which deferred            deferred payment start date
 one or more payments),
 report account as current

After the updated file was processed, Great Lakes reviewed consumer-facing samples of the updated
tradelines at each of the 4 credit bureaus and validated the new information reflected in the borrowers
credit reports.

Resulting Impact
We know now that while our original credit file should have had a neutral impact to credit scores, the
VantageScore algorithm, which is published by Credit Karma, assigned Great Lakes’ deferral code a
negative value in its scoring models. Consumers have reported the same outcomes in VantageScores for
private and commercial loans which were not eligible for CARES Act relief, but were placed in a neutral
         Case 3:20-cv-03424-EMC Document 48-1 Filed 07/17/20 Page 25 of 25




disaster forbearance in response to COVID. VantageScore has since posted a statement on its website
noting it will change its algorithm to minimize the impact of forbearance during this pandemic. Given
this situation, our customer service agents are encouraging borrowers to contact the credit reporting
agencies directly for information about their credit, as we believe the scores at the agencies were not
impacted.

There is no way for Great Lakes to know how many consumers were impacted, as impact would depend
on how many consumers received actual credit decisions based on the VantageScore’s flawed algorithm,
and that population can’t be identified by Great Lakes.

Plan to Prevent Future Occurrences
To ensure Great Lakes’ credit reporting is aligned with FSA’s expectations and requirements, Great Lakes
will provide FSA all coding information for future credit reporting changes prior to implementation.

We apologize for this inconvenience and will continue to advocate for our customers until the issue is fully
resolved.

Sincerely,




Jill M. Leitl
